DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-13, filed on 07/25/2022, have been fully considered and are persuasive.  In the light of the amendment to the claims and the arguments filed on 07/25/2022, the previous rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are: JP2006-334575 to Nomura et al., which teaches a method for cleaning a paint spray gun comprising a rotating atomization head (figure 1, #30) that applies paint while rotating and an outer circumferential cylindrical body (see figure 1) that covers an external side of the rotating atomization head (see figure 1), the method comprising the steps of supplying a cleaning liquid (solvent) to the atomization head and a rotating atomization head rotation step of rotating the rotating atomization head (English Translation, [0028]), and JPS57-024673 to Kadowaki et al., which teaches a method for cleaning a paint spray gun comprising a rotating atomization head that applies paint while rotating, and an outer circumferential cylindrical body that covers an external side of the rotating atomization head (see figure 1), wherein the cleaning method comprises the step of applying a cleaning liquid (solvent) toward an external face of the outer circumferential cylindrical body of the paint spray gun (see figures 5a and 5b), wherein the cleaning liquid can be applied while supplying the paint (rotating the atomization head) (English translation, page 7, lines 28-29). 
The prior art references of record, taking alone or in combination, do not anticipate or suggest fairly the limitations of applying cleaning liquid toward an external face of the outer circumferential cylindrical body of the paint spray gun, wherein the outer circumferential cylindrical body that covers an external side of the rotating atomization head does not rotate, and the cleaning liquid applied by the cleaning liquid application step enters between the rotating atomization head and the outer circumferential cylindrical body from the external face through a leading end face of the outer circumferential cylindrical body, in combination with the other process steps as instantly claimed.
Upon further search no other prior art has been located at the date of this Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714

/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714